A PROCEEDING in garnishment.
It appears that one Morgan, driving a car rented from Hertz Driv-ur-self System, Inc., so negligently operated it that defendant in error was given judgment against him for damages. On review the judgment was affirmed.Morgan v. Gore, 96 Colo. 508, 44 P.2d 918. Subsequent to the judgment, plaintiff in error, insurer of the Hertz System, was garnished, and on trial was adjudged to pay Gore, judgment creditor in the principal action, the sum of his recovery against Morgan. Error is assigned. *Page 517 
We think the matter is controlled by Universal IndemnityInsurance Co. v. Tenery, 96 Colo. 10, 39 P.2d 776, where on facts substantially as here, the identical plaintiff in error, contending as to its liability on the same policy, was held to be liable in garnishment. There is not need that we add to the exhaustive exposition in the Tenery case. It is informative to say that the item of punitive damages, rejected there, is not present here.
Let the judgment be affirmed.